Exhibit 10.16(b)

EXECUTION VERSION

AMENDMENT NO. 1 TO RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 1 TO RECEIVABLES PURCHASE AGREEMENT (this “Amendment”), dated
as of December 10, 2012, is among VWR RECEIVABLES FUNDING, LLC, a Delaware
limited liability company, as seller (the “Seller”), VWR INTERNATIONAL, LLC, a
Delaware limited liability company (together with its successors and permitted
assigns, “VWR”), as servicer (in such capacity, together with its successors and
permitted assigns in such capacity, the “Servicer”), PNC BANK, NATIONAL
ASSOCIATION, as administrator (in such capacity, together with its successors
and assigns in such capacity, the “Administrator”) as issuer of Letters of
Credit (in such capacity, together with its successors and assigns in such
capacity, the “LC Bank”), as Related Committed Purchaser (in such capacity,
together with its successors and assigns in such capacity, the “Related
Committed Purchaser”), and as Purchaser Agent for the Market Street Purchaser
Group (in such capacity, together with its successors and assigns in such
capacity, the “Purchaser Agent”), and MARKET STREET FUNDING LLC, as Conduit
Purchaser (“Market Street”).

BACKGROUND

WHEREAS, the parties hereto entered into the Receivables Purchase Agreement (the
“Receivables Purchase Agreement”) as of November 4, 2011; and

WHEREAS, the parties hereto wish to amend the Receivables Purchase Agreement to
revise certain Termination Events for specified time periods as more
specifically set forth herein;

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings assigned to them in the Receivables Purchase Agreement.

SECTION 2. Amendments to Receivables Purchase Agreement. Effective as of the
date hereof and subject to the satisfaction of the conditions precedent set
forth in Section 4 hereof, the Receivables Purchase Agreement is hereby amended
as follows:

(a) Section (f) of Exhibit V of the Receivables Purchase Agreement is hereby
deleted in its entirety and replaced with the following:

(f) (i) the average for three consecutive Fiscal Months of: (1) other than for
the periods described in clause (i)(2) below, (A) the Default Ratio shall exceed
3.0%, (B) the Delinquency Ratio shall exceed 12.75%, or (C) the Dilution Ratio
shall exceed 5.0%; and (2) for three consecutive Fiscal Month periods ended
November 2012, December 2012, January 2013 and February 2013 (as reported in the
Information Packages delivered in December 2012 through March 2013), (A) the
Default Ratio shall exceed 4.0%, (B) the Delinquency Ratio shall exceed 15.0%,
or (C) the Dilution Ration shall exceed 5.0%, or (ii) the Days’ Sales
Outstanding exceeds 55 days;



--------------------------------------------------------------------------------

SECTION 3. Representations and Warranties. Each of the Seller and Servicer
hereby represents and warrants to the Administrator, Purchaser Agent, LC Bank,
Related Committed Purchaser and Market Street, as of the date hereof, as
follows:

(a) the representations and warranties of the Seller and Servicer contained in
Exhibit III of the Receivables Purchase Agreement are true and correct in all
material respects on and as of the date hereof as though made on and as of such
date (except for representations and warranties which apply as to an earlier
date, in which case such representations and warranties shall be true and
correct as of such earlier date); and

(b) no event has occurred and is continuing, or would result from this
Amendment, that constitutes a Termination Event or Unmatured Termination Event,
as set forth in Exhibit V of the Receivables Purchase Agreement.

SECTION 4. Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of all of the following conditions precedent:

(a) The Administrator shall have received a fully executed counterpart of this
Amendment from each of the parties hereto;

(b) The Administrator shall have received such documents and certificates as the
Administrator shall have reasonably requested on or prior to the date hereof.

(c) The Administrator shall have received all fees and other amounts due and
payable to it under the Receivables Purchase Agreement and in connection with
this Amendment on or prior to the date hereof, including, to the extent
invoiced, payment or reimbursement of all fees and expenses (including fees,
charges and disbursements of counsel) required to be paid or reimbursed on or
prior to the date hereof. To the extent such fees and other amounts have not yet
been invoiced, the Seller agrees to remit payment to the applicable party
promptly upon receipt of such invoice.

(d) No Termination Event or Unmatured Termination Event, as set forth in Exhibit
V of the Receivables Purchase Agreement, shall have occurred and be continuing.

SECTION 5. Amendment. Seller, Servicer, Administrator, Purchaser Agent, LC Bank,
Related Committed Purchaser and Market Street hereby agree that the provisions
and effectiveness of this Amendment shall apply to the Receivables Purchase
Agreement as of the date hereof. Except as amended by this Amendment, the
Receivables Purchase Agreement remains unchanged and in full force and effect.
This Amendment is a Transaction Document.

SECTION 6. Counterparts. This Amendment may be executed by the parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.

SECTION 7. Captions. The headings of the Sections of this Amendment are for
convenience of reference only and shall not modify, define, expand or limit any
of the terms or provisions of this Amendment.

 

2



--------------------------------------------------------------------------------

SECTION 8. Successors and Assigns. The terms of this Amendment shall be binding
upon, and shall inure to the benefit of, Seller, Servicer, the Administrator,
Purchaser Agent, LC Bank, Related Committed Purchaser and Market Street and
their respective successors and permitted assigns.

SECTION 9. Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 10. Governing Law and Jurisdiction. The provisions of the Receivables
Purchase Agreement with respect to governing law, jurisdiction, and agent for
service of process are incorporated in this Amendment by reference as if such
provisions were set forth herein.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.

 

VWR RECEIVABLES FUNDING, LLC,
as Seller

By:  

/s/ James M. Kalinovich

Name:   James M. Kalinovich Title:   Treasurer

 

  

S-1

  

Amendment No. 1 to RPA

VWR Receivables Funding, LLC



--------------------------------------------------------------------------------

VWR INTERNATIONAL, LLC,

as Servicer

By:  

/s/ James M. Kalinovich

Name:   James M. Kalinovich Title:   Treasurer

 

  

S-2

  

Amendment No. 1 to RPA

VWR Receivables Funding, LLC



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,   as Administrator, Purchaser Agent for the
Market Street Purchaser Group and Related Committed Purchaser, By:  

/s/ William P. Falcon

Name:   William P. Falcon Title:   Vice President

 

  

S-3

  

Amendment No. 1 to RPA

VWR Receivables Funding, LLC



--------------------------------------------------------------------------------

MARKET STREET FUNDING LLC,   as Conduit Purchaser By:  

/s/ Doris J. Hearn

Name:   Doris J. Hearn Title:   Vice President

 

  

S-4

  

Amendment No. 1 to RPA

VWR Receivables Funding, LLC



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,   as the LC Bank By:  

/s/ Mark S. Falcione

Name:   Mark S. Falcione Title:   Senior Vice President

 

  

S-5

  

Amendment No. 1 to RPA

VWR Receivables Funding, LLC